Name: Commission Implementing Regulation (EU) 2018/878 of 18 June 2018 adopting the list of Member States, or parts of the territory of Member States, that comply with the rules for categorisation laid down in Article 2(2) and (3) of Delegated Regulation (EU) 2018/772 concerning the application of preventive health measures for the control of Echinococcus multilocularis infection in dogs (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  health
 Date Published: nan

 19.6.2018 EN Official Journal of the European Union L 155/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/878 of 18 June 2018 adopting the list of Member States, or parts of the territory of Member States, that comply with the rules for categorisation laid down in Article 2(2) and (3) of Delegated Regulation (EU) 2018/772 concerning the application of preventive health measures for the control of Echinococcus multilocularis infection in dogs (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (1), and in particular Article 20 thereof, Whereas: (1) Regulation (EU) No 576/2013 lays down rules applicable to the non-commercial movement of dogs, cats and ferrets into Member States. Article 19 provides, in particular, for the application of preventive health measures to ensure the control of diseases and infections other than rabies that are likely to be spread due to the movement of those animals. (2) Article 19 of Regulation (EU) No 576/2013 also provides for the adoption of rules for the categorisation of Member States, or parts thereof, according to their animal health status and their surveillance and reporting systems with regard to certain diseases or infections other than rabies. Member States, or parts thereof, that comply with those categorisation rules may be included in a list to be adopted under Article 20 of that Regulation. (3) Pursuant to Article 19(1) of Regulation (EU) No 576/2013, the Commission has adopted Delegated Regulation (EU) 2018/772 (2) authorising the application of preventive health measures for the control of Echinococcus multilocularis infection in dogs, laying down the rules for the categorisation of Member States, or parts thereof, with regard to that infection, and establishing the conditions that Member States must fulfil in order to remain eligible to apply those preventive health measures. (4) The categorisation rules laid down in Delegated Regulation (EU) 2018/772 include the conditions that Member States are to fulfil in order to demonstrate either that wild red foxes are absent from the whole of their territory or else, if wild definitive host animals likely to harbour the Echinococcus multilocularis parasite are present in the whole or parts of their territory, that there has been no occurrence of Echinococcus multilocularis infection recorded in those animals. Member States or parts thereof listed under Article 20 of Regulation (EU) No 576/2013 as complying with those categorisation rules are eligible to apply the preventive health measures specified in Delegated Regulation (EU) 2018/772. (5) Delegated Regulation (EU) 2018/772 is intended to replace Commission Delegated Regulation (EU) No 1152/2011 (3), which contains similar preventive health measures for the control of Echinococcus multilocularis infection in dogs and lists Finland, Ireland, Malta and the United Kingdom as the Member States authorised to apply those measures. Finland, Ireland, Malta and the United Kingdom have remained eligible to apply those preventive health measures in accordance with the conditions established in Delegated Regulation (EU) No 1152/2011 on the basis of continuous evidence of the absence of the Echinococcus multilocularis parasite in their wild definitive host populations or, in the case of Malta, on the basis of evidence that there is no suitable wild definitive host population on the island and the Echinococcus multilocularis parasite has never been recorded in domestic definitive host animals. (6) The wild red fox is described as a species not present in any part of Malta according to the International Union for Conservation of Nature. On that basis and on the basis of the evidence referred to in recital (5), Malta is deemed to comply with the rules for categorisation laid down in Article 2(2) of Delegated Regulation (EU) 2018/772 for the whole of its territory. Malta should therefore be listed as complying with those categorisation rules for the whole of its territory. (7) A wild definitive host population likely to harbour the Echinococcus multilocularis parasite, namely a red fox population, is present in the whole of Finland, Ireland and the United Kingdom. Since 1 January 2012, all three Member States have been implementing pathogen-specific surveillance programmes for their red fox populations in accordance with the requirements of Delegated Regulation (EU) No 1152/2011 and, in each case, no occurrence of the Echinococcus multilocularis infection has been recorded in those populations. Any occurrences of the infection are compulsorily notifiable under their national law. Finland, Ireland and the United Kingdom are therefore deemed to comply with the rules for categorisation laid down in Article 2(3) of Delegated Regulation (EU) 2018/772 for the whole of their territory. Finland, Ireland and the United Kingdom should therefore be listed as complying with those categorisation rules for the whole of their territory. (8) Delegated Regulation (EU) 2018/772 provides for the repeal of Delegated Regulation (EU) No 1152/2011 with effect from 1 July 2018. In order to avoid any gap in the application of preventive health measures with respect to dogs entering Finland, Ireland, Malta and the United Kingdom, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union and should apply from 1 July 2018. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The list of Member States complying for the whole of their territory with the rules for categorisation laid down in Article 2(2) of Delegated Regulation (EU) 2018/772 is set out in Part 1 of the Annex to this Regulation. Article 2 The list of Member States or parts of the territory of Member States complying with the rules for categorisation laid down in Article 2(3) of Delegated Regulation (EU) 2018/772 is set out in Part 2 of the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 178, 28.6.2013, p. 1. (2) Commission Delegated Regulation (EU) 2018/772 of 21 November 2017 supplementing Regulation (EU) No 576/2013 of the European Parliament and of the Council with regard to preventive health measures for the control of Echinococcus multilocularis infection in dogs and repealing Delegated Regulation (EU) No 1152/2011 (OJ L 130, 28.5.2018, p. 1). (3) Commission Delegated Regulation (EU) No 1152/2011 of 14 July 2011 supplementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the preventive health measures for the control of Echinococcus multilocularis infection in dogs (OJ L 296, 15.11.2011, p. 6). ANNEX PART 1 List of Member States complying for the whole of their territory with the rules for categorisation laid down in Article 2(2) of Delegated Regulation (EU) 2018/772 ISO country code Member State MT MALTA PART 2 List of Member States or parts of the territory of Member States complying with the rules for categorisation laid down in Article 2(3) of Delegated Regulation (EU) 2018/772 ISO country code Member State Whole/parts of territory FI FINLAND Whole territory GB UNITED KINGDOM Whole territory IE IRELAND Whole territory